Exhibit 10.1

WELLPOINT

120 Monument Circle

Indianapolis, IN 46204

February 6, 2013

Mr. Joseph R. Swedish

[intentionally omitted]

Re: Offer Letter

Dear Joe:

We are pleased to extend to you our offer to join WellPoint, Inc., an Indiana
corporation (the “Company”), as Chief Executive Officer of the Company (the
“CEO”). If you accept this offer, your start date will be during the second
calendar quarter of 2013 on a date mutually agreed to by you and the Chair of
the Board of Directors of the Company (the “Board”), or such earlier date as
mutually agreed to by you and the Chair of the Board (such date, the “Start
Date”). This letter (“Offer Letter”) serves as confirmation of our offer subject
to the contingencies listed below.

Position and Duties. As of the Start Date, you will (1) be employed by the
Company as CEO, with such duties as are commensurate with such position and as
are customarily exercised by a person holding such position in companies of the
size and nature of the Company, (2) report to the Board, (3) be appointed to the
Board effective as of the Start Date and be nominated for reelection to the
Board in each such year thereafter in which your term as a director is set to
expire and such Board service shall be for no additional compensation, (4) serve
as a member of the board of directors of any of the Company’s subsidiaries to
which you are elected for no additional compensation, and (5) perform your
duties primarily at the Company’s headquarters in Indianapolis, Indiana. During
your employment with the Company, you will be permitted to (A) serve on civic or
charitable boards or committees and (B) serve on one non-competitive for-profit
board, so long as such activities do not significantly interfere with the
performance of your responsibilities as an officer and employee of the Company
in accordance with this Offer Letter.

Base Salary. Your base salary as of the Start Date will be at an annual rate of
$1,250,000, which will be paid in substantially equal installments in accordance
with the Company’s payroll policies. Your base salary will be reviewed from time
to time, but at least annually, by the Board or the Compensation Committee of
the Board (the “Compensation Committee”). The base salary as determined herein
from time to time shall constitute your “base salary” for all purposes under
this Offer Letter.



--------------------------------------------------------------------------------

Annual Incentive. You will be eligible to participate in the Company’s Annual
Incentive Plan for fiscal year 2013 with an annual target bonus opportunity
equal to 150 percent of your base salary (“Annual Target Bonus”) and an annual
maximum bonus opportunity equal to 300 percent of your base salary, prorated for
the portion of the year that you are actually employed by the Company during
fiscal year 2013, to be paid to you at the same time as annual bonuses are paid
to senior executives of the Company generally, but in no event later than two
and a half months after the end of the fiscal year. Your Annual Target Bonus
will be reviewed from time to time, but at least annually, by the Board or the
Compensation Committee.

Equity Incentive Grants. For fiscal year 2013, you will be awarded equity
incentive grants with a target value of $8,000,000 (using the same valuation
method as is used by the Company for grants of equity awards to other senior
executives of the Company generally at such time) in accordance with the terms
and conditions of the Company’s Incentive Compensation Plan, provided that the
Company may make such grants as an “inducement award” and not expressly pursuant
to such plan in which case the Company shall take all actions as are required to
satisfy NYSE listing standards applicable to such grants and promptly after such
grants shall file a Form S-8 registering the shares of common stock respecting
such grants, (the “2013 Awards”). All such awards will be delivered to you on
the same terms and conditions and in the same proportion as to the forms of
equity award granted as long term incentive compensation awards granted to other
senior executives of the Company in fiscal year 2013 generally (i.e., 20% as
stock options time-vesting 33-1/3% per year, 50% as performance units time- and
performance-vesting 33-1/3% per year and 30% restricted stock units time-vesting
33-1/3% per year), as determined by the Compensation Committee. Notwithstanding
the foregoing, upon a termination of your employment by the Company without
Cause (as defined below) or a resignation by you for Good Reason (as defined
below), subject to your execution and non-revocation of a release as set forth
in the Executive Agreement Plan (and not requiring as a condition of any payment
hereunder or thereunder your agreement to any restriction on your activities
post-termination to which you had not agreed prior to such termination),
(1) occurring prior to the first annual vesting date, your 2013 Awards will vest
33.3% effective on the first annual vesting date, subject, in the case of any
2013 Awards subject to performance goals, to the achievement of any such
performance goals; (2) occurring after the first annual vesting date, you will
vest in a number of 2013 Awards (in addition to such number of awards as may
have previously vested), as a result of your termination, subject, in the case
of any 2013 Awards subject to performance goals, to the achievement of any such
performance goals, equal to the product of (A) the number of shares subject to
such 2013 Award scheduled to vest during such year and (B) a fraction, the
numerator of which is the number of days from the last annual vesting date
through your termination of employment and the denominator of which is 365; and
(3) for such termination occurring at any time prior to your attaining age 65,
any portion of your 2013 Awards that are stock options and vest as a result of
such termination will be exercisable for not less than 45 days from the vesting
date. Beginning in fiscal year 2014 and while you continue to be employed by the
Company, you will be eligible to participate in the Company’s equity incentive
plans as determined by the Compensation Committee in its discretion on terms and
conditions comparable to other senior executives of the Company; provided that
for purposes of such awards, and for purposes of determining the

 

2



--------------------------------------------------------------------------------

post- employment termination exercise period of the stock options granted under
your 2013 Awards, you will be considered to be eligible for retirement treatment
upon your attainment of age 65. For purposes of this Offer Letter, “Cause” and
“Good Reason” shall have the meaning of those terms set forth in the employment
agreement attached hereto as Exhibit A (without regard for any amendment or
termination of such employment agreement after expiration of the Initial Term
(as defined therein)).

“Make Whole” Payment. In replacement of compensation to be forfeited by you (as
previously disclosed to the Company) as a result of your commencing employment
with the Company, the Company agrees to pay you an amount in cash equal to
$3,561,476 within 30 days following the Start Date (the “Make Whole Payment”).
You agree to substantiate the amounts previously disclosed to the Company to the
reasonable satisfaction of the Company as soon as practicable following the date
hereof. To the extent the substantiation supports a lesser Make Whole Payment,
the unsubstantiated amount will be forfeited and, if already paid, refunded by
you to the Company. In the event that, within one year following the Start Date,
your employment is terminated by the Company for Cause or you resign without
Good Reason (and not due to your Disability, as defined in the Company’s
Long-Term Disability Plan), you will immediately repay to the Company an amount
equal to the product of (A) the after-tax amount of the Make Whole Payment and
(B) a fraction, the numerator of which is the number of days from your
termination of employment through the first anniversary of the Start Date and
the denominator of which is 365. The Make Whole Payment shall not be taken into
account for purposes of determining your entitlement under any compensation or
benefit plan, program, policy, agreement or other arrangement of the Company or
its subsidiaries.

Inducement Grant. Within 30 days of the Start Date, you will be granted a number
of restricted shares of the Company’s common stock pursuant to the Incentive
Compensation Plan equal to the quotient obtained by dividing $1,500,000 by the
Fair Market Value (as defined in the Incentive Compensation Plan) of a share of
the Company’s common stock as of the date of grant (the “Inducement Grant”),
provided that the Company may make such grants as an “inducement award” and not
expressly pursuant to such plan in which case the Company shall take all actions
as are required to satisfy the NYSE listing standards applicable to such grants
and promptly after such grants shall file a Form S-8 registering the shares of
common stock respecting such grants. Subject to your continued employment
through each applicable vesting date, one-third of the Inducement Grant shall
vest on each of the first three anniversaries of the Start Date. Notwithstanding
the foregoing, subject to your execution and non-revocation of a release in
accordance with the terms therefor provided above, upon your termination of
employment by the Company without Cause or by you for Good Reason or due to your
death or Disability, the Inducement Grant shall immediately vest in full.

Other Benefit Plans. You, your spouse and your eligible dependents will be
eligible to participate in the employee benefit plans of the Company consistent
with your level and role at the Company. In addition, while you are employed by
the Company and the Company continues to maintain the Directed Executive
Compensation Program, you will be entitled to an annual cash payment equal to
$54,000 pursuant to the Directed Executive Compensation Program. The Company
will pay or reimburse your

 

3



--------------------------------------------------------------------------------

business expenses incurred in accordance with Company policies applicable to
senior executives (or as otherwise may be agreed by the Board in its
discretion). You will be entitled to payment of your relocation expenses in
accordance with the Company’s homeowner relocation guidelines applicable to
senior executives.

Paid Time Off. The Company has a Paid Time Off (“PTO”) policy that provides a
bank of paid time for needs such as vacation, personal illness, family needs,
etc. You will be eligible for 24 days of PTO annually, which will be prorated
during your first year of employment based on the Start Date.

Severance. You will participate in the Company’s Executive Agreement Plan or its
successor, as it may be amended from time to time (the “Executive Agreement
Plan”). You will enter into an employment agreement effective on your Start
Date, pursuant to the Executive Agreement Plan, in the form attached hereto as
Exhibit A. The current terms and conditions of the Executive Agreement Plan (as
amended) are in the form publicly filed with the Securities and Exchange
Commission by the Company as Exhibit 10.4 to the Company’s 2008 annual report
(Form 10-K), Exhibit 10.4(a) to the Company’s quarterly report (Form 10-Q) for
March 31, 2009 and as Exhibit 10.4(b) the Company’s current report (Form 8-K)
dated March 10, 2011.

Company Policies. You will be subject to all policies of the Company, including,
without limitation, any stock ownership guidelines and incentive compensation
clawback policies applicable to senior executives of the Company, as each policy
is adopted or amended from time to time. Consistent with the terms of Company’s
stock ownership guidelines, you will have five years to meet the requisite stock
ownership level. By signing this Offer Letter you agree that your continued
employment is contingent upon compliance with applicable regulatory,
registration and licensing requirements, if any, now or in the future required
of your position, including passing the appropriate exams or transferring
existing license(s), if any, or completing any registration requirements, within
any reasonable time limits imposed by the Company, and your compliance with
applicable regulatory, registration and licensing.

Representation. You represent and warrant to the Company that, as of the Start
Date, you are not a party to any agreement, containing any non-competition or
non-solicitation provisions or any other restrictions (including, without
limitation, any confidentiality provisions) that would result in any restriction
on your ability to accept and perform this or any other position with the
Company and its affiliates. Effective as of the Start Date, and prior to your
Start Date, you will have resigned as a member of any for-profit boards of
directors on which you served prior to the Start Date.

Tax Withholding. The Company may withhold from any amounts payable to you under
this Offer Letter or otherwise such United States federal, state or local or
foreign taxes as will be required to be withheld pursuant to any applicable law
or regulation.

Indemnification. The Company shall, at all times during which you may be subject
to liability for your acts and omissions to act occurring while you are an
officer

 

4



--------------------------------------------------------------------------------

of the Company or a member of the Board, indemnify you and hold you harmless to
the maximum extent permitted under the Company’s charter, by-laws and applicable
law and shall cover you as an insured under the Company’s contract of officers
and directors liability insurance that covers members of the Board.

Entire Agreement; Amendments; Counterparts. This Offer Letter, and the Executive
Agreement Plan and the related employment agreement attached hereto as Exhibit
A, each as amended by the Offer Letter, constitute the entire agreement of the
parties and supersede all prior agreements. In the event of any inconsistency
between any provision of this Offer Letter and any provision of any other plan,
program, agreement or other arrangement of the Company, including, without
limitation, the Executive Agreement Plan and the related employment agreement,
the provisions of this Offer Letter will control. This Offer Letter may be
terminated or amended only in a writing signed by the Company and you. This
Offer Letter may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same.

Governing Law and Employment “At Will”. This Offer Letter (and such portions of
the employment agreement entered into pursuant to the Executive Agreement Plan
as are made applicable under this Offer Letter) and your employment will be
governed by Indiana law, without reference to principles of conflict of laws.
You and the Company agree that your employment with the Company constitutes
“at-will” employment, subject to the above terms of this Offer Letter, and this
employment relationship may be terminated at any time, upon written notice to
the other party, for any reason, at the option either of you or the Company;
provided that you give the Company 30 days’ advance notice of your decision to
resign.

[Signature Page Follows Immediately After This Page]

 

5



--------------------------------------------------------------------------------

We are excited about the important contributions you will make to the Company
and look forward to your acceptance of our offer. Please indicate your
acceptance of these terms by signing below and returning a copy to me by close
of business on February 8, 2013.

 

Very truly yours,

 /s/ Ramiro G. Peru

 Name: Ramiro G. Peru  Title:   Chairman, Compensation Committee WellPoint, Inc.
Board of Directors

Accepted and agreed:

 

 /s/ Joseph R. Swedish

JOSEPH R. SWEDISH

Date: February 8, 2013

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Employment Agreement under Executive Agreement Plan

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of             , 2013 (the
“Agreement Date”), between WellPoint, Inc., an Indiana corporation (“WellPoint”)
with its headquarters and principal place of business in Indianapolis, Indiana
(WellPoint, together with its subsidiaries and affiliates are collectively
referred to herein as the “Company”), and the person listed on Schedule A (the
“Executive”).

W  I  T  N  E  S  S   E  T  H

WHEREAS, the Company desires to retain the services of Executive and to provide
Executive an opportunity to receive severance to which Executive is not
otherwise entitled in return for the diligent and loyal performance of
Executive’s duties and Executive’s agreement to reasonable and limited
restrictions on Executive’s post-employment conduct to protect the Company’s
investments in its intellectual property, employee workforce, customer
relationships and goodwill;

WHEREAS, Executive has entered into an offer letter with the Company, dated
February 6, 2013, to which this Agreement is attached as an exhibit and to which
this Agreement is subject (“Offer Letter”);

WHEREAS, the Company has established the WellPoint, Inc. Executive Agreement
Plan (“Plan”) to provide certain benefits for participants who enter into an
employment agreement in the form of this Agreement; and

WHEREAS, Executive is not required to execute this Agreement as a condition of
employment; rather, Executive is entering into this Agreement to enjoy the
substantial additional payments and benefits available under the Plan and the
Designated Plans (as hereinafter defined).

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION/DUTIES.

(a) During the Employment Period (as defined in Section 2 below), Executive
shall (1) be employed by the Company in the position set forth on Schedule A,
with such duties as are commensurate with such position and duties as set forth
in the Offer Letter, (2) report to the Board of Directors of the Company (the
“Board”), (3) be appointed to the Board effective as of the Start Date (as
defined in the Offer Letter) and nominated for reelection to the Board in each
such year thereafter in which Executive’s term as a director is set to expire
and such Board service shall be for no additional compensation, (4) serve as a
member of the board of directors of any of the Company’s subsidiaries to which
Executive is elected for no additional compensation, and (5) perform his duties
primarily at the Company’s headquarters in Indianapolis, Indiana.



--------------------------------------------------------------------------------

(b) During the Employment Period, Executive shall comply with Company policies
and procedures, and shall devote all of Executive’s business time, energy and
skill, best efforts and undivided business loyalty to the performance of
Executive’s duties with the Company. Executive further agrees that while
employed by the Company he shall not perform any services for remuneration for
or on behalf of any other entity without the advance written consent of the
Company. Notwithstanding the foregoing, during the Employment Period, Executive
will be permitted to (A) serve on civic or charitable boards or committees and
(B) serve on one non-competitive for-profit board, so long as such activities do
not significantly interfere with the performance of Executive’s responsibilities
as an employee and officer of the Company in accordance with this Agreement.

2. EMPLOYMENT PERIOD. Subject to the termination provisions hereinafter
provided, the initial term of Executive’s employment under this Agreement shall
commence on the Agreement Date listed above and end on the Anniversary Date
which is two years after the Agreement Date (the “Initial Term”); provided,
however, that commencing on the day following the first anniversary of the
Agreement Date the term will automatically be extended each day by one day,
until a date (the “Expiration Date”) which is the first annual anniversary of
the first date on which either the Company or Executive delivers to the other
written notice of non renewal. The term beginning on the Agreement Date and
ending on the Expiration Date shall constitute the “Employment Period” for
purposes of this Agreement. Expiration of this Agreement shall not be construed
to terminate the employment of Executive. If the employment of Executive does
not terminate on or before the Expiration Date in accordance with this
Agreement, Executive shall continue to be an employee at will of the Company
after the Expiration Date unless such employment is otherwise terminated by the
Company or Executive.

3. BASE SALARY. The Company agrees to pay Executive a base salary at an annual
rate set forth on Schedule A, payable in accordance with the regular payroll
practices of the Company. Executive’s Base Salary shall be subject to annual
review by the Company. The base salary as determined herein from time to time
shall constitute “Base Salary” for purposes of this Agreement.

4. BONUS. During the Employment Period, Executive shall be eligible to receive
consideration for an annual bonus upon such terms as adopted from time to time
by the Company. The Annual Target Bonus and the Maximum Bonus for which
Executive is eligible for the year in which this Agreement is executed is
specified in Schedule A to this Agreement, prorated for the portion of the year
that Executive is actually employed by the Company during fiscal year 2013.

5. BENEFITS. Executive, his or her spouse and their eligible dependents shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its
executives at a level commensurate with Executive’s position, subject to
satisfying the applicable eligibility requirements therefor, in addition to the
benefits available under the Plan. Notwithstanding the foregoing, the Company
may modify or terminate any employee benefit plan at any time in accordance with
its terms.

 

A-2



--------------------------------------------------------------------------------

6. TERMINATION. Executive’s employment and the Employment Period shall terminate
on the first of the following to occur:

(a) DISABILITY. Subject to applicable law, upon 10 days’ prior written notice by
the Company to Executive of termination due to Disability. “Disability” shall
have the meaning defined in the Company’s Long Term Disability Plan.

(b) DEATH. Automatically on the date of death of Executive.

(c) CAUSE. The Company may terminate Executive’s employment hereunder for Cause
immediately upon written notice by the Company to Executive of a termination for
Cause. “Cause” shall have the meaning defined for that term in the Plan;
provided that, notwithstanding anything in the Plan to the contrary, during the
Initial Term, (A) clause (vii) of the “Cause” definition for Executive shall
read in its entirety “(vii) conduct which brings the Company into substantial
public disgrace or disrepute;” and (B) for purposes of the Cause definition, no
act or omission to act will be “willful” if conducted in good faith and with a
reasonable belief that such act or omission was in the best interests of the
Company.

(d) WITHOUT CAUSE. Upon written notice by the Company to Executive of an
involuntary termination without Cause, other than for death or Disability.

(e) BY EXECUTIVE. Upon written notice by Executive to the Company with or
without Good Reason as defined in the plan; provided that, notwithstanding
anything in the Plan to the contrary, for the Initial Term, (A) the “Good
Reason” definition for Executive at any time before or after a Change in Control
will include the occurrence of the events set forth in clauses (i), (ii),
(iii) or (iv) of the Good Reason definition in the Plan and (B) clause (i) of
the Good Reason definition in the Plan for Executive shall read in its entirety
“(i) a material reduction during any twenty-four (24) month period in
Executive’s Annual Salary, or in Executive’s annual total cash compensation
(including Annual Salary and Target Bonus, but excluding for this purpose the
one-time “make whole payment” set forth in the Offer Letter).”

7. CONSEQUENCES OF TERMINATION. The Executive’s entitlement to payments and
benefits upon termination shall be as set forth in the Plan; provided that,
notwithstanding anything in the Plan or elsewhere in this Agreement to the
contrary, the provisions set forth in the paragraph titled “Severance” in the
Offer Letter shall apply for so long as those provisions are effective in
accordance with the terms thereof.

8. RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond Accrued Benefits shall only be
payable if Executive delivers to the Company and does not revoke a general
release of all claims in a form tendered by the Company which shall be
substantially similar to the form attached as Exhibit B to the Plan or such
other form acceptable to the Company within thirty (30) days of Executive’s
termination of employment.

9. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY.

 

A-3



--------------------------------------------------------------------------------

(i) Executive recognizes that the Company derives substantial economic value
from information created and used in its business which is not generally known
by the public, including, but not limited to, plans, designs, concepts, computer
programs, formulae, and equations; product fulfillment and supplier information;
customer and supplier lists, and confidential business practices of the Company,
its affiliates and any of its customers, vendors, business partners or
suppliers; profit margins and the prices and discounts the Company obtains or
has obtained or at which it sells or has sold or plans to sell its products or
services (except for public pricing lists); manufacturing, assembling, labor and
sales plans and costs; business and marketing plans, ideas, or strategies;
confidential financial performance and projections; employee compensation;
employee staffing and recruiting plans and employee personal information; and
other confidential concepts and ideas related to the Company’s business
(collectively, “Confidential Information”). Executive expressly acknowledges and
agrees that by virtue of his or her employment with the Company, Executive will
have access and will use in the course of Executive’s duties certain
Confidential Information and that Confidential Information constitutes trade
secrets and confidential and proprietary business information of the Company,
all of which is the exclusive property of the Company. For purposes of this
Agreement, Confidential Information includes the foregoing and other information
protected under the Indiana Uniform Trade Secrets Act (the “Act”), or to any
comparable protection afforded by applicable law, but does not include
information that Executive establishes by clear and convincing evidence, is or
may become known to Executive or to the public from sources outside the Company
and through means other than a breach of this Agreement.

(ii) Executive agrees that Executive will not for himself or herself or for any
other person or entity, directly or indirectly, without the prior written
consent of the Company, while employed by the Company and thereafter: (1) use
Confidential Information for the benefit of any person or entity other than the
Company or its affiliates; (2) remove, copy, duplicate or otherwise reproduce
any document or tangible item embodying or pertaining to any of the Confidential
Information, except as required to perform Executive’s duties for the Company or
its affiliates; or (3) while employed and thereafter, publish, release, disclose
or deliver or otherwise make available to any third party any Confidential
Information by any communication, including oral, documentary, electronic or
magnetic information transmittal device or media. Upon termination of
employment, Executive shall return all Confidential Information and all other
property of the Company. This obligation of non-disclosure and non-use of
information shall continue to exist for so long as such information remains
Confidential Information.

(b) DISCLOSURE AND ASSIGNMENT OF INVENTIONS AND IMPROVEMENTS. Without prejudice
to any other duties express or implied imposed on Executive hereunder it shall
be part of Executive’s normal duties at all times to consider in what manner and
by what methods or devices the products, services, processes, equipment or
systems of the Company and any customer or vendor of the Company might be
improved and promptly to give to the Board or its designee full details of any
improvement, invention, research, development, discovery, design, code, model,
suggestion or innovation (collectively called “Work Product”), which Executive
(alone or with others) may make, discover, create or conceive

 

A-4



--------------------------------------------------------------------------------

in the course of Executive’s employment. Executive acknowledges that the Work
Product is the property of the Company. To the extent that any of the Work
Product is capable of protection by copyright, Executive acknowledges that it is
created within the scope of Executive’s employment and is a work made for hire.
To the extent that any such material may not be a work made for hire, Executive
hereby assigns to the Company all rights in such material. To the extent that
any of the Work Product is an invention, discovery, process or other potentially
patentable subject matter (the “Inventions”), Executive hereby assigns to the
Company all right, title, and interest in and to all Inventions. The Company
acknowledges that the assignment in the preceding sentence does not apply to an
Invention that Executive develops entirely on his or her own time without using
the Company’s equipment, supplies, facilities or trade secret information,
except for those Inventions that either:

 

  (1) relate at the time of conception or reduction to practice of the Invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company, or

 

  (2) result from any work performed by Executive for the Company.

Execution of this Agreement constitutes Executive’s acknowledgment of receipt of
written notification of this Section and of notice of the general exception to
assignments of Inventions provided under the Uniform Employee Patents Act, in
the form adopted by the state having jurisdiction over this Agreement or
provision, or any comparable applicable law.

(c) NON-COMPETITION. During the Employment Period, and any period in which
Executive is employed by the Company during or after the Employment Period, and
during the period of time after Executive’s termination of employment as set
forth in Schedule A (the “Restricted Period”), Executive will not, without prior
written consent of the Company, directly or indirectly seek or obtain a
Competitive Position in a Restricted Territory and perform a Restricted Activity
with a Competitor, as those terms are defined herein.

(i) Competitive Position means any employment or performance of services with a
Competitor (A) in which Executive has executive level duties for such
Competitor, or (B) in which Executive will use any Confidential Information of
the Company.

(ii) Restricted Territory means any geographic area in which the Company does
business and in which Executive had responsibility for, or Confidential
Information about, such business within the thirty six (36) months prior to
Executive’s termination of employment from the Company.

(iii) Restricted Activity means any activity for which Executive had
responsibility for the Company within the thirty-six (36) months prior to
Executive’s termination of employment from the Company or about which Executive
had Confidential Information.

(iv) Competitor means any entity or individual (other than the Company), engaged
in management of network based managed care plans and programs, or the
performance of managed care services, health insurance, long term care
insurance, dental, life or disability insurance, behavioral health, vision,
flexible spending accounts, COBRA

 

A-5



--------------------------------------------------------------------------------

administration or other products or services substantially the same or similar
to those offered by the Company while Executive was employed, or other products
or services offered by the Company within twelve (12) months after the
termination of Executive’s employment if Executive had responsibility for, or
Confidential Information about, such other products or services while Executive
was employed by the Company.

(d) NON-SOLICITATION OF CUSTOMERS. During the Restricted Period, Executive will
not, either individually or as an employee, partner, consultant, independent
contractor, owner, agent, or in any other capacity, directly or indirectly, for
a Competitor of the Company as defined in Section 9(c)(iv) above: (i) solicit
business from any client or account of the Company or any of its affiliates with
which Executive had contact, or responsibility for, or about which Executive had
knowledge of Confidential Information by reason of Executive’s employment with
the Company, (ii) solicit business from any client or account which was pursued
by the Company or any of its affiliates and with which Executive had contact, or
responsibility for, or about which Executive had knowledge of Confidential
Information by reason of Executive’s employment with the Company, within the
twelve (12) month period prior to termination of employment. For purposes of
this provision, an individual policyholder in a plan maintained by the Company
or by a client or account of the Company under which individual policies are
issued, or a certificate holder in such plan under which group policies are
issued, shall not be considered a client or account subject to this restriction
solely by reason of being such a policyholder or certificate holder.

(e) NON-SOLICITATION OF EMPLOYEES. During the Restricted Period, Executive will
not, either individually or as an employee, partner, independent contractor,
owner, agent, or in any other capacity, directly or indirectly solicit, hire,
attempt to solicit or hire, or participate in any attempt to solicit or hire,
for any non-Company affiliated entity, any person who on or during the six
(6) months immediately preceding the date of such solicitation or hire is or was
an officer or employee of the Company, or whom Executive was involved in
recruiting while Executive was employed by the Company.

(f) NON-DISPARAGEMENT. Executive agrees that he or she will not, nor will he or
she cause or assist any other person to, make any statement to a third party or
take any action which is intended to or would reasonably have the effect of
disparaging or harming the Company or the business reputation of the Company’s
directors, employees, officers and managers. Further, the Participant will not
at any time make any verbal or written statement to any media outlet regarding
the Company. The Company agrees not to make any official statement, and to
instruct its directors and executive officers not to make any statement or cause
or assist any other person to make any statement, to a third party or take any
action which is intended to or would reasonably have the effect of disparaging
or harming Executive or his business reputation and any such statement by an
executive officer of the Company shall be treated by the Company as a breach of
the Company’s code of conduct that is subject to discipline of such executive
officer up to and including termination of employment.

(g) CESSATION AND RECOUPMENT OF SEVERANCE PAYMENTS AND OTHER BENEFITS. If at any
time Executive breaches any provision of this Section 9, then: (i) the Company
shall cease to provide any further Severance Pay or other benefits previously
received under the Plan and Executive shall repay to the Company all Severance
Pay and other

 

A-6



--------------------------------------------------------------------------------

benefits previously received under the Plan, (ii) all unexercised Company stock
options under any Designated Plan (as defined in the Plan) whether or not
otherwise vested shall cease to be exercisable and shall immediately terminate;
(iii) Executive shall forfeit any outstanding restricted stock or other
outstanding equity award made under any Designated Plan and not otherwise vested
on the date of breach; and (iv) Executive shall pay to the Company (A) for each
share of common stock of the Company (“Common Share”) acquired on exercise of an
option under a Designated Plan within the 24 months prior to such breach, the
excess of the fair market value of a Common Share on the date of exercise over
the exercise price, and (B) for each Share of restricted stock that became
vested under any Designated Plan within the 24 months prior to such breach, the
fair market value (on the date of vesting) of a Common Share. Any amount to be
repaid pursuant to this Section 9(g) shall be held by Executive in constructive
trust for the benefit of the Company and shall, upon written notice from the
Company, within 10 days of such notice, be paid by Executive to the Company with
interest from the date such Common Share was acquired or the share of restricted
stock became vested, as the case may be, to the date of payment, at 120% of the
applicable federal rate, determined under Section 1274(d) of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”). Any amount
described in clauses (i), (ii) or (iii) that Executive forfeits as a result of a
breach of the provisions of Sections 9 shall not reduce any money damages that
would be payable to the Company as compensation for such breach. The amount to
be repaid pursuant to this Section 9(g) shall be determined on a gross basis,
without reduction for any taxes incurred, as of the date of the realization
event, and without regard to any subsequent change in the fair market value of a
Common Share. The Company shall have the right to offset such gain against any
amounts otherwise owed to Executive by the Company (whether as wages, vacation
pay, or pursuant to any benefit plan or other compensatory arrangement other
than any amount pursuant to any nonqualified deferred compensation plan under
Section 409A of the Code). For purposes of this Section 9(g), a “Designated
Plan” is each annual bonus and incentive plan, stock option, restricted stock,
or other equity compensation or long-term incentive compensation plan, deferred
compensation plan, or supplemental retirement plan, listed on Exhibit C to the
Plan. The provisions of this Section 9(g) shall apply to awards described in
clauses (i), (ii), (iii) and (iv) of this Section earned or made after the date
Executive becomes a participant in the Plan and executes this Agreement, and to
awards earned or made prior thereto which by their terms are subject to
cessation and recoupment under terms similar to those of this paragraph.

(h) EQUITABLE RELIEF AND OTHER REMEDIES—CONSTRUCTION.

(i) Executive acknowledges that each of the provisions of this Agreement are
reasonable and necessary to preserve the legitimate business interests of the
Company, its present and potential business activities and the economic benefits
derived therefrom; that they will not prevent him or her from earning a
livelihood in Executive’s chosen business and are not an undue restraint on the
trade of Executive, or any of the public interests which may be involved.

(ii) Executive agrees that beyond the amounts otherwise to be provided under
this Agreement and the Plan, the Company will be damaged by a violation of this
Agreement and the amount of such damage may be difficult to measure. Executive
agrees that if Executive commits or threatens to commit a breach of any of the
covenants and agreements contained in Sections 9 and 10 to the extent permitted
by applicable law,

 

A-7



--------------------------------------------------------------------------------

then the Company shall have the right to seek and obtain all appropriate
injunctive and other equitable remedies, without posting bond therefor, except
as required by law, in addition to any other rights and remedies that may be
available at law or under this Agreement, it being acknowledged and agreed that
any such breach would cause irreparable injury to the Company and that money
damages would not provide an adequate remedy. Further, if Executive violates
Section 9(b)—(e) hereof Executive agrees that the period of violation shall be
added to the Period in which Executive’s activities are restricted.

(iii) Notwithstanding the foregoing, the Company will not seek injunctive relief
to prevent an Executive residing in California from engaging in post termination
competition in California under Section 9(c) or 9(d) of this Agreement provided
that the Company may seek and obtain relief to enforce Section 9(g) of this
Section with respect to such Executives.

(iv) The parties agree that the covenants contained in this Agreement are
severable. If an arbitrator or court shall hold that the duration, scope, area
or activity restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope, area or activity
restrictions reasonable and enforceable under such circumstances shall be
substituted for the stated duration, scope, area or activity restrictions to the
maximum extent permitted by law. The parties further agree that the Company’s
rights under Section 9(g) should be enforced to the fullest extent permitted by
law irrespective of whether the Company seeks equitable relief in addition to
relief provided thereon or if the arbitrator or court deems equitable relief to
be inappropriate.

(i) SURVIVAL OF PROVISIONS. The obligations contained in this Section 9 above
and Section 10 below shall survive the cessation of the Employment Period and
Executive’s employment with the Company and shall be fully enforceable
thereafter; provided, however, (a) if the Plan is terminated or this Agreement
expires after the Initial Term, the Restricted Period will expire, and (b) if
the severance period under the Plan is reduced following the Initial Term or
Base Salary or Annual Target Bonus is excluded as a component of severance in a
manner that has the same economic effect as a reduction in the severance period,
the duration of the Restricted Period will be reduced to the duration of the
severance period.

10. COOPERATION. While employed by the Company and for two years (or, if longer,
for so long as any claim referred to in Section 3.10 of the Plan remains
pending) after the termination of Executive’s employment for any reason,
Executive will provide cooperation and assistance to the Company as provided in
Section 3.10 of the Plan.

11. NOTIFICATION OF EXISTENCE OF AGREEMENT. Executive agrees that in the event
that Executive is offered employment with another employer (including service as
a partner of any partnership or service as an independent contractor) at any
time during the existence of this Agreement, or such other period in which post
termination obligations of this Agreement apply, Executive shall immediately
advise said other employer (or partnership) of the existence of this Agreement
and shall immediately provide said employer (or partnership or service
recipient) with a copy of Sections 9 and 10 of this Agreement.

 

A-8



--------------------------------------------------------------------------------

12. NOTIFICATION OF SUBSEQUENT EMPLOYMENT. Executive shall report promptly to
the Company any employment with another employer (including service as a partner
of any partnership or service as an independent contractor or establishment of
any business as a sole proprietor) obtained during the period in which
Executive’s post termination obligations set forth in Section 9(b)—(f) apply.

13. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile or e-mail,
(iii) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (iv) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive:

At the address (or to the facsimile number) shown

on the records of the Company

If to the Company:

Randal L. Brown

Executive Vice President and Chief Human Resources Officer

WellPoint, Inc.

120 Monument Circle

Indianapolis, IN 46204

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. Capitalized terms not
defined hereunder or made applicable under the Offer Letter shall have the
meaning set forth in the Plan. In the event of any inconsistency between any
provision of the Offer Letter and any provision of any other plan, program,
agreement or other arrangement of the Company, including, without limitation,
this Agreement and the Plan, the provisions of the Offer Letter will control.
For so long as, and to the extent that, the Offer Letter applies and any terms
of this Agreement apply pursuant to the Offer Letter, in the event of any
inconsistency between any provision of this Agreement and the Plan, the
provisions of this Agreement shall control.

15. SUCCESSORS AND ASSIGNS—BINDING EFFECT. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns, as the case may be. The Company may assign this Agreement to any
affiliate of the Company and to any successor or assign of all or a substantial
portion of the Company’s business. Executive may not assign or transfer any of
his rights or obligations under this Agreement. This Agreement, and the Offer
Letter constitute the entire agreement of the parties and supersede all prior
agreements. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same.

 

A-9



--------------------------------------------------------------------------------

16. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

17. DISPUTE RESOLUTION.

(a) In the event of any dispute arising out of or relating to this Agreement the
determinations of fact and the construction of this Agreement or any other
determination by the Committee in its sole and absolute discretion pursuant to
Section 6.3 of the Plan shall be final and binding on all persons and may not be
overturned in any arbitration or any other proceeding unless the party
challenging the Committee’s determination can demonstrate by clear and
convincing evidence that a determination of fact is clearly erroneous or any
other determination by the Committee is arbitrary and capricious; provided,
however, that if a claim relates to benefits due following a Change in Control
(as defined in the Plan), the Committee’s determination shall not be final and
binding if the party challenging the Committee’s determination establishes by a
preponderance of the evidence that he or she is entitled to the benefit in
dispute.

(b) Any dispute arising out of or relating to this Agreement shall first be
presented to the Committee pursuant to the claims procedure set forth in
Section 5.2 of the Plan and the claims review procedure of Section 5.3 of the
Plan within the times therein provided. In the event of any failure timely to
use and exhaust such claims procedure, and the claims review procedures, the
decision of the Committee on any matter respecting this Agreement shall be final
and binding and may not be challenged by further arbitration, or any other
proceeding.

(c) Any dispute arising out of or relating to this Agreement, including the
breach, termination or validity thereof, which has not been resolved as provided
in paragraph (b) of this Section as provided herein shall be finally resolved by
arbitration in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect, by a sole arbitrator. The Company shall be initially
responsible for the payment of any filing fee and advance in costs required by
CPR or the arbitrator, provided, however, if Executive initiates the claim,
Executive will contribute an amount not to exceed $250.00 for these purposes.
During the arbitration, each Party shall pay for its own costs and attorneys
fees, if any. Attorneys fees and costs should be awarded by the arbitrator to
the prevailing party pursuant to Section 19 below.

(d) The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
§§ 1-16, and judgment upon the award rendered by the arbitrator may be entered
by any court having jurisdiction thereof. The arbitrator shall not have the
right to award speculative damages or punitive damages to either party except as
expressly permitted by statute (notwithstanding this provision by which both
parties hereto waive the right to such damages) and shall not have the power to
amend this Agreement. The arbitrator shall be required to follow applicable law.
The place of arbitration shall be Indianapolis, Indiana. Any application to
enforce or set aside the arbitration award shall be filed in a state or federal
court located in Indianapolis, Indiana.

(e) Any demand for Arbitration must be made or any other proceeding filed within
six (6) months after the date of the Committee’s decision on review pursuant to
Section 5.3 of the Plan.

 

A-10



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing provisions of this Section, an action to
enforce this Agreement shall be filed within eighteen (18) months after the
party seeking relief had actual or constructive knowledge of the alleged
violation of this Agreement or any party shall be able to seek immediate,
temporary, or preliminary injunctive or equitable relief from a court of law or
equity if, in its judgment, such relief is necessary to avoid irreparable
damage. To the extent that any party wishes to seek such relief from a court,
the parties agree to the following with respect to the location of such actions.
Such actions brought by Executive shall be brought in a state or federal court
located in Indianapolis, Indiana. Such actions brought by the Company shall be
brought in a state or federal court located in Indianapolis, Indiana;
Executive’s state of residency; or any other forum in which Executive is subject
to personal jurisdiction. Executive specifically consents to personal
jurisdiction in the State of Indiana for such purposes.

(g) IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO.

18. GOVERNING LAW. This Agreement forms part of an employee benefit plan subject
to the Employee Retirement Income Security Act of 1974 (“ERISA”), and shall be
governed by and construed in accordance with ERISA and, to the extent applicable
and not preempted by ERISA, the law of the State of Indiana applicable to
contracts made and to be performed entirely within that State, without regard to
its conflicts of law principles. Any reference to the “Chief Executive Officer”
under the Plan will be considered to refer to the Compensation Committee of the
Board of Directors of the Company as the Plan applies to Executive.

19. ATTORNEYS’ FEES. In the event of any contest arising under or in connection
with this Agreement, the arbitrator or court, as applicable, shall award the
prevailing party attorneys’ fees and costs to the extent permitted by applicable
law.

20. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer or director as may be designated by the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement and the Plan and together with all exhibits
thereto sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

21. OTHER EMPLOYMENT ARRANGEMENTS. Except for the Offer Letter or as set forth
on Schedule A or provided in Section 2.1(a)(i) of the Plan, any severance or
change in control plan or agreement (other than the Plan) or other similar
agreements or arrangements between Executive and the Company, shall, effective
as of the Effective Date, be superseded by this Agreement and the Plan and shall
therefore terminate and be null and void and of no force or effect.

 

A-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WELLPOINT, INC.

By:

 

 

Name:

 

 

Its:

 

 

Date:

 

 

EXECUTIVE

 

Date:

 

 

 

A-12



--------------------------------------------------------------------------------

SCHEDULE A

 

1. Name of Executive    Joseph R. Swedish 2. Position    Chief Executive Officer
3. Base Salary    $1,250,000 4. Annual Target Bonus and Maximum Bonus
Opportunity    150% and 300% of Base Salary 5. Severance Payments and Benefits
in the case of a Termination Without Cause or With Good Reason and in the
absence of a Change in Control to be paid over the period indicated at times
corresponding with the Company’s normal payroll dates    24 months base salary
and bonus and benefit continuation per the Plan 6. Severance Payments and
Benefits in the case of a Termination Without Cause during an Imminent Change in
Control Period or during the thirty-six (36) month period after a Change in
Control or a Termination by Executive with Good Reason during the thirty six
(36) month period after a Change in Control    36 months base salary and bonus
and benefit continuation per the Plan 7. Non Solicitation and Non Competition
Period following Termination of Employment for any reason    18 months